On December 31, 1996, it was ordered that the ten (10) year suspended portion of the sentence imposed by this Court upon the defendant on March 15, 1989 be and the same is hereby revoked and Peter J. Surges, Jr., committed to the Montana State Prison at Deer Lodge, Montana to serve the remaining portion of said ten (10) year term. As previously specified by this Court’s Order of March, 1989, the portion of the defendant’s sentence hereby revoked and imposed shall run consecutive to the remainder, if any, of the original ten (10) year prison sentence not suspended. The Defendant is given credit for all time served in custody and designated as a non-violent offender. The Court hereby recommends and directs that prior to placement at the Montana State Prison, the Defendant be screened for Pre-Release with the intention that he be placed at an appropriate Pre-Release facility if he is deemed suitable and be transferred to the Montana State Prison in the event he is not suitable for Pre-Release.
On February 20, 1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 20th day of February, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Member, Hon. Richard G. Phillips.
The Sentence Review Board wishes to thank Peter J. Surges, Jr. for representing himself in this matter.